Citation Nr: 0706784	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  02-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 RO decision.  In May 2005, the Board 
remanded the case.


FINDINGS OF FACT

1.  The veteran's service included assignment with the 90th 
Field Artillery Battalion of the 25th Division during the 
Korean War, and he experienced a combat-related stressor 
involving an enemy attack.

2.  The veteran's currently diagnosed PTSD has been related 
to his in-service combat-related stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125, 4.126 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in May 2005; rating decisions in 
July 2001 and December 2001; a statement of the case in 
November 2002; and supplemental statements of the case in 
January 2005 and October 2006.  The above documents discussed 
specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  The RO also 
sent correspondence in January 2004; although this letter 
phrased the issue in terms of "new and material evidence," 
it listed the evidence already of record, described the 
respective responsibilities for securing evidence, and 
included an attachment that discussed the evidentiary 
requirements for service connection claims on the merits.  
Moreover, the other VA correspondence and documents discussed 
the correct evidentiary standards.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication (the July 2001 rating decision) or 
even the final adjudication (the October 2006 supplemental 
statement of the case) is harmless.  The Board finds that 
even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under its duty to notify claimants 
prior to the last adjudication here (the October 2006 
supplemental statement of the case).

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Indeed, there can be no prejudice to the 
veteran because the Board's disposition of this appeal is 
fully favorable to him.  Thus, there has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  His service medical records have been lost or 
destroyed.  If service medical records are presumed missing, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the "benefit-of-
the-doubt" rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Based on the RO's efforts and investigation, the 
Board concludes that the veteran's service medical records 
have been lost and destroyed and that it is reasonably 
certain that a further search for them would be futile.  See 
38 U.S.C.A. § 5103A(b)(3).  Thus, VA has satisfied both the 
notice and duty to assist provisions of the law.  The Board 
now turns to the merits of the claim.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for disability shown after 
service, when all the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  This determination is based on analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

This case involves PTSD, which involves additional 
considerations.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis 
must comply with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV)); credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. §§ 3.304(f), 4.130; see Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).

The evidence to establish the occurrence of a recognizable 
stressor during service in support of a PTSD diagnosis will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f); see 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Where a claimed stressor is alleged to have occurred during 
combat, VA must make a specific finding as to whether the 
claimant was involved in combat.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Service records or "other supportive 
evidence" may establish combat status.  West v. Brown, 7 
Vet. App. 70, 76 (1994).  However, VA is not required to 
accept a claimant's allegations of combat service.  Rather, 
in arriving at its findings of fact, VA must address the 
credibility of the testimony and statements of record.  
Cohen, 10 Vet. App. at 145-46.

"[T]he phrase 'engaged in combat with the enemy' requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 
18, 1999) (cited at 65 Fed. Reg. 6256 (Feb. 8, 2000)).  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  Ibid.  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat-related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  Zarycki, 6 Vet. App. at 
98.

Where the record does not reflect that a claimant engaged in 
combat with the enemy under 38 U.S.C.A. § 1154(b), his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical opinion 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  This means that "other 
credible supporting evidence from any source" must be 
provided. Corroboration of every detail of a claimed 
stressor, including the veteran's personal participation, is 
not required; rather, a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (quoting Suozzi v. Brown, 
10 Vet. App. 307 (1997)).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, including 
lay testimony.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
For instance, independent evidence such as radio logs and 
morning reports which establish the occurrence of a stressful 
event and implies a claimant's personal exposure is 
sufficient to constitute credible supporting evidence.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  But the regulatory 
requirement for "credible supporting evidence" means that a 
claimant's testimony, or the medical opinion based upon post-
service examination, alone cannot establish the occurrence of 
a non-combat stressor.  Dizoglio, 9 Vet. App. at 166; Moreau, 
9 Vet. App. at 396.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The veteran contends that he now has PTSD that is related to 
an in-service stressor.  His asserted stressor involves the 
deaths of several soldiers at a Fire Direction Center while 
he was stationed during service in the Korean War.  He 
relates that during an enemy attack on the Fire Direction 
Center, those soldiers were killed, and he was assigned to 
take over the artillery duties at that center amid the 
carnage.  

The veteran has stated repeatedly that he served with the 
90th Field Artillery Battalion of the 25th Division during the 
Korean War.  In a September 2001 decision that granted 
service connection for bilateral hearing loss and for 
tinnitus, the Board presumed as credible the veteran's 
statements and those of fellow soldiers that he served in an 
infantry division in Korea during the Korean War and that he 
was exposed to artillery fire.  In addition, the United 
States Armed Services Center for Research of Unit Records has 
confirmed that the 90th Field Artillery Battalion did 
experience incoming attacks and did sustain fatalities and 
injuries to service personnel, according to unit histories.  

Regrettably, the veteran's service medical and personnel 
records appear to have been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Also, multiple additional efforts to obtain 
official verification of the particulars of the veteran's 
military service, including his units of assignment and dates 
of assignment, have been completely unsuccessful.

However, the veteran has submitted corroborating statements 
from various soldiers, including a fellow soldier's January 
2000 notarized statement who essentially confirmed the 
overall nature of the veteran's specific stressor.  Moreover, 
in light of the corroborating unit histories and the Board's 
remarks in its September 2001 decision, the Board now also 
similarly finds the veteran's asserted stressor did in fact 
involve combat and that the circumstances of that stressor 
have been essentially confirmed.  See VAOPGCPREC 12-99.  The 
Board is mindful that there have been frustrating 
difficulties in verifying the veteran's specific unit 
assignments and dates of service.  But in view of the 
apparent destruction of his service records, the veteran 
should not be penalized by the evidentiary void that resulted 
from the 1973 NPRC fire.  Indeed, the veteran's description 
of his unit assignment and his dates of assignment have 
remained consistent and specific enough; the Board has no 
competent basis for not accepting the veteran's description 
of his assignments in service or his asserted stressor.  
Therefore, the Board finds that the veteran indeed 
experienced a combat-related stressor during his active 
service.

The remaining questions are whether the veteran has an 
acceptable diagnosis of PTSD (that is, a diagnosis that 
comports with DSM-IV) and whether that diagnosis has been 
related to the in-service stressor.  On both accounts, the 
Board finds in the veteran's favor.  There is ample medical 
evidence of current treatment for PTSD.  Indeed, in November 
2004, a VA clinical psychologist specifically diagnosed 
chronic PTSD after reviewing the veteran's reported stressor 
history and current symptoms.  The psychologist also 
commented that the veteran's PTSD was combat-related.

Thus, the evidence shows that the veteran experienced a 
verified combat stressor during service, that he now has a 
PTSD diagnosis that satisfies VA requirements, and that his 
PTSD diagnosis is related to the in-service combat stressor.  
Accordingly, the Board concludes that service connection for 
PTSD is warranted.


ORDER

Service connection for PTSD is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


